 



Exhibit 10.25.4
AMENDMENT # 2
TO THE MEDICAL SERVICES CONTRACT BETWEEN
THE FLORIDA HEALTHY KIDS CORPORATION
AND AMERIGROUP FLORIDA, INC.
THIS AMENDMENT #2 is made and entered into this 12th day October, 2006 by and
between THE FLORIDA HEALTHY KIDS CORPORATION (FHKC) and AMERIGROUP Florida, Inc.
(AMERIGROUP).

  1.   In accordance with Sections 3-17 and 3-18 of the current Medical Services
Contract between FHKC and AMERIGROUP dated October 1, 2005 (Contract), it is
agreed by the parties that Exhibit A, Sections I, II and II are amended to read:

I. Premium Rate
The Comprehensive Medical Care Services premium for the coverage period
October 1, 2006 through September 30, 2007 shall be as follows:
*************REDACTED***********
II. Additional Requirements for Premium Rates

  A.   Minimum Medical Loss Ratio         The minimum medical loss ratio shall
be eighty five (85%) percent.     B.   Maximum Administrative Component

  FHKC Rate Adjustment Amendment 10-06                       FHKC       Page 1
of 3   AMERIGROUP

 



--------------------------------------------------------------------------------



 



          The maximum administrative shall not exceed fifteen (15%) percent III.
Experience Adjustment
In the event that the medical loss ratio. for this Agreement is better than
eighty five percent (85%) calculated in the same manner as the premium
development and allocation methodology utilized in AMERIGROUP’s response to the
Request for Proposals (RFP), AMERIGROUP shall share equally with FHKC the dollar
difference between the actual loss ratio for said period and the predicted
eighty five percent (85%).
AMERIGROUP shall provide FHKC with a written copy of its findings for each
Agreement year by February 1st (first). If any payments are due under this
provision, AMERIGROUP shall forward such payment with its written notification.
AMERIGROUP may be subject to audit or verification by FHKC or its designated
agents.
FHKC shall determine the adequacy of the information supplied under this section
and whether or not the calculation has been accurately performed in the manner
prescribed below.
The Calculation shall be illustrated in the following manner:

             
A.
  Total Premiums Paid During Agreement Year:   $    
 
           
B.
  Target Incurred Claims':   85% of A
 
           
C.
  Actual Incurred Claims for Contract Year:   $    
 
           
D.
  Difference Between Target Incurred Claims and Actual Line B) Incurred Claims:
  $          (Subtract Line C from
                      Line B)    
 
           
E.
  Amount Due FHKC (50% of Line D):   $    

2. The effective date of this Amendment is October 1, 2006. All other provisions
of Section 3-18 and the Contract in its entirety shall remain in full force and
effect as executed by the Parties effective October 1, 2005.
[SIGNATURE PAGE FOLLOWS]
 

‘   The target medical loss ratio for this contract and for this calculation is
85%. FHKC Rate Adjustment Amendment 10-06

  Page 2 of 3   /s/ AMERIGROUP

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Contract, to be executed by
their undersigned officials as duly authorized.
DONE this 12th day of October, 2006.

             
AMERIGROUP Community Care:
      Florida Healthy Kids Corporation:    
 
           
 
      /s/ Rose M. Naff
 
   
Don Gilmore
      Rose M. Naff,    
CEO
      Executive Director    
 
           
Subscribed and sworn to me, this 12th day of October 2006.
           Subscribed and sworn to me, this    
 
           
[SEAL]

 
 
      /s/ Amber N.Floyd
 
Notary Public    
Notary 

 

 
           
My Commission Expires
           
 
           
 
      [SEAL]      
1. /s/ Dalene Cosby
 
      /s/ Amber N.Floyd
 
   
WITNESS
      WITNESS    
 
           
Dalene Cosby
 
      Amber N.Floyd
 
   
PRINT NAME
      PRINT NAME    
 
           
2. /s/ Shirley Locey
 
      2. /s/ Jennifer K. Lloyd
 
   
WITNESS
      WITNESS    
 
      12th day of October 2006.    
 
           
Shirley Lockey
 
           
PRINT NAME
           
 
      /s/ Jennifer K. Lloyd 10/18/06
 
   
 
      Reviewed by: Jennifer K. Lloyd,    
 
      Director of External Affairs    
 
      /s/ [ILLEGIBLE]    
 
     
 
Reviewed by:    
 
      Corporate Counsel, FL Bar # 460500    

FHKC Rate Adjustment Amendment 10-06                        FHKC       Page 3 of
3   AMERIGROUP

 